Case: 10-11223     Document: 00511709396         Page: 1     Date Filed: 12/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 29, 2011
                                     No. 10-11223
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

WILLIAM ALLEN TILLEY,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:10-CR-49-1


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant William Allen Tilley’s probation was revoked and he
was sentenced to 60 months of imprisonment and three years of supervised
release and ordered to pay the $15,000 fine originally imposed. In his sole issue
for appeal, he contends that there is a clerical error in the judgment of the
offense of conviction that should be remanded for correction.
        The judgment for the offense of conviction states that Tilley was convicted
of conspiracy to distribute marijuana in violation of 21 U.S.C. § 841(a)(1)(D).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11223   Document: 00511709396   Page: 2   Date Filed: 12/29/2011

                                No. 10-11223

Tilley was charged with violating § 841(b)(1)(D), and § 841(a)(1)(D) does not
exist. Cf. § 841.
      The case is remanded to the district court for the limited purpose of
correcting the original judgment to reflect that Tilley was convicted and
sentenced under § 841(b)(1)(D) rather than § 841(a)(1)(D). See FED. R. CRIM.
P. 36. The district court’s judgment is AFFIRMED in all other respects.




                                      2